DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 

This action is responsive to the original application filed on 9/20/2017 and the Remarks and Amendments filed on 8/31/21.   Acknowledgement is made with regards to priority claimed to Japanese Application No. 2017-045089 filed on 3/9/2017.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 6, 9, 10, 12, 13, and 14 are rejected under 35 USC § 102(a)(1) as being anticipated by Sindhwani et al. (US 20070239642 A1, hereinafter “Sindhwani”)

Regarding claim 1, Sindhwani discloses [a]n information processing device comprising: (Claim 20; “an input device for receiving a set of training elements; a processor for labeling elements of the set of training elements that are determined to fall within a classification group”, the processor being the information processing device as well as the classification, calculation, selection, and allocation units claimed below)
a classification unit configured to classify unlabeled data into groups (Claim 20; “a processor for labeling elements of the set of training elements that are determined to fall within a classification group”, which discloses a processor or classification unit configure to classify or label unlabeled data into groups; and [0008]; “A training set example elements is received. Elements of the training set that are determined to fall within a classification group are labeled. The training set thereby has labeled elements and unlabelled elements”, which again discloses the labelling or classification of unlabeled data using semi-supervised learning; and Figure 3, Element 310)
a calculation unit configured to calculate an evaluation value for each of the groups depending on label recognition accuracy of a group classifier for recognizing a label for unknown data, the group classifier being generated for each of the groups by using the unlabeled data belonging to the group; ([0059]; “Note that this objective function above can also be equivalently written in terms of the following loss over each unlabeled example x:”, which discloses calculating an evaluation value or loss over each unlabeled example x for each group depending on label recognition accuracy of a group classifier for recognizing a label for unknown or unlabeled data; and the Equation in [0058]\;  the equation discloses “w” which is the optimized classifier that uses unlabeled data; and [0060] and Figure 7; “A value of the label variable y is selected that minimizes the loss on the unlabeled example x, and rewritten in terms of the absolute value of the output of the classifier on x. This loss function is shown in FIG. 7. It should be noted that the L.sub.1 and L.sub.2 loss terms over unlabeled examples are very similar on the interval [-1,+1]”, the loss terms being the evaluation values for the groups depending on label recognition accuracy of a group classifier for recognizing a label for unknown data; and [0073]; “To develop an intuition for this method, the loss term is considered in the objective function associated with an unlabeled example as a function of the output of the classifier. This loss term is based on calculations to be described below”)
a selection unit configured to select the group based on the evaluation value; and (Figure 3, Element 308 and [0029]; “In Step 308, new data, such as a web-page of a document to be classified is input into the system. In Step 310, the semi-supervised SVM obtained in Step 304 is used to classify new data”, the classifying being the selecting of the group based on evaluation values such as the loss terms discussed above;
an allocation unit configured to allocate a label corresponding to a correct label to the unlabeled data belonging to the selected group (Figure 2, Element 225 and [0026]; the figure and paragraph discloses the allocation unit (in the form of a generic processor) to allocate a label corresponding to a correct label (a business related webpage) to the unlabeled data belonging to the selected group (such as a business webpage; and Figure 3, Element 310; the figure discloses allocating the label by virtue of classifying the webpage as a certain type of webpage using semi-supervised learning).


Regarding claim 12, it is a method claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1. 

Regarding claim 13, it is a computer-readable medium claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1. 

Regarding claim 2, the rejection of claim 1 is incorporated and Sindhwani further discloses wherein the classification unit is configured to classify the unlabeled data into the group depending on a correct label allocated to labeled data in advance (Figure 3, Element 310 and 302; the figure discloses classifying the unlabeled or new data depending on the correct label that is supplied through the classifier, the correct label being supplied to the classifier as a subset of labeled training data in step 302 in advance).

Regarding claim 6, the rejection of claims 1 and 5 are incorporated and Sindhwani further discloses a classifier generation unit configured to generate a classifier for recognizing a correct label for unknown data by using the training data (Figure 3, Element 304; the figure discloses generating a semi-supervised classifier for recognizing a correct label for unknown or new data using the training data which comprises both labeled and unlabeled data).

Regarding claim 9, the rejection of claims 1, 5, and 6 are incorporated and Sindhwani discloses wherein the registration unit is configured to divide the selected group into N small groups, where N is an integer of 2 or larger, and register the additional labeled data belonging to each of the N small groups in N pieces of respective training data, and ([0027]; “In step 302, a sub-set of the training set is labeled as meeting the criteria for inclusion in or exclusion from a group (classification group). For example, the group may include sports web pages in the case of the Internet web-page example discussed above. This step may involve, by way of example, and not by way of limitation, human review of sample web pages for labeling of web pages that are determined to fall within the group (for example, sports web pages) and also possibly labeling some pages as outside the group (for example, non-sports pages), in the labeled training set. Unlike previous systems and methods, it is not strictly necessary to label examples of data that does not fall within the criteria (for example, non-sports pages)”, which discloses dividing or labeling for inclusion the training data into 2 or more small groups or subsets and registering or labeling the additional labeled data belonging to the 2 or more small groups or subsets in 2 or more pieces of training data)
the classifier generation unit is configured to generate N respective classifiers by using the N pieces of training data ([0028]; “In step 304, a modified finite Newton method for fast training of large scale semi-supervised linear SVMs is used to find a classifier”, suggesting generating or finding 2 or more classifiers or SVMS using the 2 or more pieces of training data; and Abstract; “Linear classifiers based on support vector machine principles are built using these examples”, suggesting that two or more classifiers are built using the training data).

Regarding claim 10, the rejection of claims 1, 5, and 6 are incorporated and Sindhwani discloses wherein the classification unit is configured to classify the unlabeled data having a first format into the groups by using a first classifier for recognizing a correct label for unknown data having the first data format, ([0029]; In Step 308, new data, such as a web-page of a document to be classified is input into the system. In Step 310, the semi-supervised SVM obtained in Step 304 is used to classify new data”, the new data being the unlabeled data having a first data format, the format being a sports page as an example; and [0028]; “In step 304, a modified finite Newton method for fast training of large scale semi-supervised linear SVMs is used to find a classifier”, suggesting the consideration of a plurality of classifiers; and [0027]; “For example, the group may include sports web pages in the case of the Internet web-page example discussed above. This step may involve, by way of example, and not by way of limitation, human review of sample web pages for labeling of web pages that are determined to fall within the group (for example, sports web pages) and also possibly labeling some pages as outside the group (for example, non-sports pages), in the labeled training set”, suggesting data that is in a plurality of formats (sports and non-sports webpages)
the calculation unit is configured to calculate an evaluation value of each of the groups by using a second group classifier generated in accordance with the unlabeled data having a second data format obtained from a same subject as a subject for the unlabeled data having the first data format belonging to the group and second training data in which the labeled data having the second data format allocated with the correct label is registered, ([0029]; In Step 308, new data, such as a web-page of a document to be classified is input into the system. In Step 310, the semi-supervised SVM obtained in Step 304 is used to classify new data”, the new data being the unlabeled data having a second data format, the format being a non-sports page as an example; and [0028]; “In step 304, a modified finite Newton method for fast training of large scale semi-supervised linear SVMs is used to find a classifier”, suggesting the consideration of a plurality of classifiers; and [0027]; “For example, the group may include sports web pages in the case of the Internet web-page example discussed above. This step may involve, by way of example, and not by way of limitation, human review of sample web pages for labeling of web pages that are determined to fall within the group (for example, sports web pages) and also possibly labeling some pages as outside the group (for example, non-sports pages), in the labeled training set”, suggesting data that is in a plurality of formats (sports and non-sports webpages; and Claim 16; “belief probability that the unlabeled example belongs to the positive class”, which discloses calculating an evaluation value (belief probability) for each of the groups using the second classifier)
the selection unit is configured to select the group based on the evaluation value, ([0029]; In Step 308, new data, such as a web-page of a document to be classified is input into the system. In Step 310, the semi-supervised SVM obtained in Step 304 is used to classify new data”, which discloses selecting or identifying the classification of the group using the classifier)
the allocation unit is configured to allocate a label corresponding to the correct label to the unlabeled data having the first data format belonging to the selected group and the unlabeled data having the second data format obtained from the same subject as the subject for the unlabeled data having the first data format, and ([0029]; In Step 308, new data, such as a web-page of a document to be classified is input into the system. In Step 310, the semi-supervised SVM obtained in Step 304 is used to classify new data”, which discloses allocating the label as claimed by classifying the unlabeled data that is evaluation data)
the registration unit is configured to register the unlabeled data having the first data format allocated with the label into first training data in which the labeled data having the first data format is registered, and register the labeled data having the second data format allocated with the label into the second training data ([0028]; “In step 304, a modified finite Newton method for fast training of large scale semi-supervised linear SVMs is used to find a classifier”, suggesting generating or finding 2 or more classifiers or SVMS using the 2 or more pieces of training data; and Abstract; “Linear classifiers based on support vector machine principles are built using these examples”, suggesting that two or more classifiers are built and unlabeled data is registered using the training data that is developed using a semi-supervised learning routine).

Regarding claim 14, the rejection of claims 1 and 2 are incorporated and Sindhwani further discloses classify the unlabeled data into the groups depending on the correct label corresponding to each of pattern groups of the labeled data; and (Figure 3, 310; the figure discloses classifying unlabeled or new data into groups based on a correct or supervised label correspondingg to each of pattern groups of the labeled data that is included in the training set 300)
the allocation unit is configured to allocate, as the label, one of a plurality of correct labels to the unlabeled data belonging to the selected group (Figure 3, 310;  the classifying of the unlabeled or new data assigns labels to the new data based on the classification action).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. § 103 as being obvious over Sindhwani in view of Chowdhury et al. (US 20180032900 A1, hereinafter “Chowdhury”).

Regarding claim 3, the rejection of claim 1 is incorporated and Sindhwani discloses the unlabeled data ([0027]; “Once the sub-set is labeled, the whole training set of labeled and unlabelled data is available to the system”, which discloses the use of unlabeled data in the semi-supervised learning system).
Sindhwani fails to explicitly disclose but Chowdhury discloses wherein the classification unit comprises: a classification score calculation unit configured to calculate, among degrees of similarity between each of correct labels and the un labeled data, a highest degree of similarity or a difference between the highest degree of similarity and a next highest degree of similarity as a classification score ([0071];  “In these embodiments, the SSSS takes into consideration two different scores: an LSA similarity score and a search engine score, which are used in combination to rank unannotated instances stored in the repository of unannotated instances and seeds 304. In certain embodiments, the LSA similarity score and the keyword based search score are only used when either no training set exists for the ML classifier or the ratio between positive and negative examples in the training set is beyond a desired threshold. In one embodiment, an LSA model familiar to those of skill in the art is used to generate the LSA similarity score. In certain embodiments, the LSA similarity score is a score indicating the degree of similarity between a given unannotated instance, the current input category provided by the user 314, and any previously-annotated seeds within the repository of annotated training input 308”, wherein the similarity score is the classification score that measures the degree of similarity between unlabeled or unannotated data and correct labels or annotated data); and [0078]; “Once ranked, the SSSS uses the ranking in block 426 to select the next candidate seed. For example, the unannotated seed with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 402”)
a data classification unit configured to classify the unlabeled data into the groups depending on the classification score ([0078]; “In these embodiments, the SSSS 412 takes into consideration two different scores, a Latent Semantic Analysis (LSA) similarity score and a search engine score, which are used in combination to rank unannotated instances stored in the repository of unannotated instances and seeds 428. Once ranked, the SSSS uses the ranking in block 426 to select the next candidate seed. For example, the unannotated seed with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 402. Conversely, the unannotated seed with the lowest ranking may indicate it is most likely to be annotated with a positive label by the user 402”, which discloses classifying the unlabeled or unannotated instance by ranking it based on the similarity score).
Sindhwani and Chowdhury are analogous art because both are concerned with semi-supervised learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in semi-supervised learning to combine the classification score of Sato with the device of Sindhwani to yield the predictable result of wherein the classification unit comprises: a classification score calculation unit configured to calculate, among degrees of similarity between each of correct labels and the un labeled data, a highest degree of similarity or a difference between the highest degree of similarity and a next highest degree of similarity as a classification score.  The motivation for doing so would be to reduce labeled data imbalances when training an active learning system (Chowdhury; Abstract).


Claims 4-5, 7, 8, and 11 are rejected under 35 U.S.C. § 103 as being obvious over Sindhwani in view of Sato et al. (US 20160012351 A1, hereinafter “Sato”).

Regarding claim 4, the rejection of claim 1 is incorporated and Sindhwani fails to explicitly disclose but Sato discloses wherein the classification unit comprises: a reclassification determination unit configured to determine whether to reclassify the group selected by the selection unit; and (Figure 7, Element S108;  the calculate loss element in the figure is, under a broadest reasonable interpretation of the claim language, a reclassification determination unit that determines whether to reclassify the group based on an error metric; and [0045]; “Further, the information processing device 10 uses such a function as to provide a loss, when there is an identification error to calculate the loss with respect to the supervised data. Then, the information processing device 10 compares the first loss with the second loss (S108). When the second loss is smaller than the first loss as a result of the comparison (S108: YES), the information processing device 10 updates the dictionary such that the total sum of the loss decreases (S110)”, the comparing of the losses is determining whether to reclassify the group selected by the selection unit; and [0017]; “an information processing device”, the information processing device being a generic processor that teaches, in view of the 112(b) indefiniteness rejection above, “a reclassification determination unit”)
a reclassification unit configured to reclassify the group when it is determined to reclassify the group (Figure 7, Element S110;  the update dictionary element in the figure is, under a broadest reasonable interpretation of the claim language, a reclassification unit that reclassifies the group based on an error metric; and [0045]; “Further, the information processing device 10 uses such a function as to provide a loss, when there is an identification error to calculate the loss with respect to the supervised data. Then, the information processing device 10 compares the first loss with the second loss (S108). When the second loss is smaller than the first loss as a result of the comparison (S108: YES), the information processing device 10 updates the dictionary such that the total sum of the loss decreases (S110)”, the updating of the dictionary being the reclassifying of the group; and [0017]; “an information processing device”, the information processing device being a generic processor that teaches, in view of the 112(b) indefiniteness rejection above, “a reclassification unit”).
Sindhwani and Sato are analogous art because both are concerned with semi-supervised learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in semi-supervised learning to combine the reclassification unit of Sato with the device of Sindhwani to yield the predictable result of wherein the classification unit comprises: a reclassification determination unit configured to determine whether to reclassify the group selected by the selection unit; and a reclassification unit configured to reclassify the group when it is determined to reclassify the group.  The motivation for doing so would be to provide for a higher identification accuracy by learning an identification device with the use of both supervised data and unsupervised data (Sato; [0002]).


Regarding claim 5, the rejection of claim 1 is incorporated and Sindhwani discloses the unlabeled data ([0027]; “Once the sub-set is labeled, the whole training set of labeled and unlabelled data is available to the system”, which discloses the use of unlabeled data in the semi-supervised learning system). 
Sindhwani fails to explicitly disclose but Sato discloses a registration unit configured to register, as additional labeled data, the unlabeled data allocated with the label to training data in which labeled data allocated with the correct label is registered (Figure 7, Element S110; the update dictionary element in the figure is, under a broadest reasonable interpretation of the claim language, registering or updating a dictionary or repository of training data with unlabeled data allocated with the label to training data in which labeled data allocated with the correct label is registered; and [0045]; “When the second loss is smaller than the first loss as a result of the comparison (S108: YES), the information processing device 10 updates the dictionary such that the total sum of the loss decreases (S110). At this time, the information processing device 10 replaces the second loss calculated in S106 as a new first loss. At this time, the information processing device 10 uses the updated dictionary, the supervised data 172, and the labeled unsupervised data 174 to search for such an identification boundary as the loss decreases, and causes this to be a new identification boundary”, which discloses that the labeled unsupervised data (labeled unlabeled data) is registered in a library for training data; and [0017]; “an information processing device”, the information processing device being a generic processor that teaches, in view of the 112(b) indefiniteness rejection above, “a registration unit”).
The motivation to combine Sindhwani and Sato is the same as discussed above with respect to claim 4.

Regarding claim 7, the rejection of claims 1 and 5 are incorporated and Sindhwani fails to explicitly disclose but Sato discloses a correction unit configured to correct the additional labeled data satisfying a first condition among the additional labeled data in the training data ([0045]; “When the second loss is smaller than the first loss as a result of the comparison (S108: YES), the information processing device 10 updates the dictionary such that the total sum of the loss decreases (S110). At this time, the information processing device 10 replaces the second loss calculated in S106 as a new first loss. At this time, the information processing device 10 uses the updated dictionary, the supervised data 172, and the labeled unsupervised data 174 to search for such an identification boundary as the loss decreases, and causes this to be a new identification boundary”(emphasis added), which discloses a correction unit that corrects the additional labeled data that satisfies a first condition(first loss) among  the additional labeled data in the training data; and [0017]; “an information processing device”, the information processing device being a generic processor that teaches, in view of the 112(b) indefiniteness rejection above, “a correction unit”).
The motivation to combine Sindhwani and Sato is the same as discussed above with respect to claim 4.

Regarding claim 8, the rejection of claims 1, 5, and 7 are incorporated and Sindhwani fails to explicitly disclose but Sato discloses wherein the correction unit is configured to correct the additional labeled data satisfying the first condition in the training data by at least one of changing the allocated label to a label recognized with the use of the training data, removing the allocated label and moving the additional labeled data to unused data as the unlabeled data, or deleting the additional labeled data from the training data ([0045]; “When the second loss is smaller than the first loss as a result of the comparison (S108: YES), the information processing device 10 updates the dictionary such that the total sum of the loss decreases (S110). At this time, the information processing device 10 replaces the second loss calculated in S106 as a new first loss. At this time, the information processing device 10 uses the updated dictionary, the supervised data 172, and the labeled unsupervised data 174 to search for such an identification boundary as the loss decreases, and causes this to be a new identification boundary”(emphasis added), which discloses a correction unit that corrects the additional labeled data that satisfies a first condition(first loss) among  the additional labeled data in the training data by changing the allocated label; and [0017]; “an information processing device”, the information processing device being a generic processor that teaches, in view of the 112(b) indefiniteness rejection above, “a correction unit”).
The motivation to combine Sindhwani and Sato is the same as discussed above with respect to claim 4.

Regarding claim 11, the rejection of claim 11 is incorporated and Sindhwani fails to explicitly disclose but Sato discloses a reception unit configured to receive an input of a label to be allocated to the unlabeled data belonging to the group corresponding to the group classifier selected based on the evaluation value, ([0045]; “When the second loss is smaller than the first loss as a result of the comparison (S108: YES), the information processing device 10 updates the dictionary such that the total sum of the loss decreases (S110). At this time, the information processing device 10 replaces the second loss calculated in S106 as a new first loss. At this time, the information processing device 10 uses the updated dictionary, the supervised data 172, and the labeled unsupervised data 174 to search for such an identification boundary as the loss decreases, and causes this to be a new identification boundary. Then, the information processing device 10 determines the unsupervised data 174 to assign a label thereto again in accordance with the new identification boundary (S112)”, which discloses receiving an input of a label to be allocated form the library based on the evaluation value (identification error) ; and [0017]; “an information processing device”, the information processing device being a generic processor that teaches, in view of the 112(b) indefiniteness rejection above, “a reception unit)
wherein the allocation unit is configured to allocate the received label to the unlabeled data belonging to the group ([0045]; “At this time, the information processing device 10 uses the updated dictionary, the supervised data 172, and the labeled unsupervised data 174 to search for such an identification boundary as the loss decreases, and causes this to be a new identification boundary. Then, the information processing device 10 determines the unsupervised data 174 to assign a label thereto again in accordance with the new identification boundary (S112)”, which discloses allocating the received label (from the library) to the unlabeled data belonging to the group; and [0017]; “an information processing device”, the information processing device being a generic processor that teaches, in view of the 112(b) indefiniteness rejection above, “an allocation unit).
The motivation to combine Sindhwani and Sato is the same as discussed above with respect to claim 4.


Response to Arguments

Applicant’s arguments and amendments, filed on 8/31/2021, with respect to the 35 USC § 102(a)(1) rejection of claims 1-8 and 11-13 and the 35 USC § 103 rejection of claims 9 and 10 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 12, and 13.  Sindhwani is now being used to render claims 1, 12, and 13 anticipated under 35 USC § 102(a)(1).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leng et al., “Combining active learning and semi-supervised learning to construct SVM classifier”, Feb. 20, 2013, Knowledge-Based Systems 44, pp. 121-131.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127